DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-18 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2010/0125266) in view of Carmo (US 2013/0144318).
Regarding claims 1-3, 6, 13-15 and 18, Deem discloses a method for treating carpal tunnel syndrome including positioning a device with a cutting element (32, fig. 3B) along a transverse carpal ligament (34), expanding a balloon (36) on the device outward to tension the transverse carpal ligament across the cutting element ([0050], “the ligament which is held under tension by the inflated balloon”) and activing the cutting element to weaken or cut the transverse carpal ligament ([0050]). Note that “activating” is broad enough to encompass simply using the cutting element, although .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deem and Carmo, further in view of Eager (US 5,908,433).
Regarding claims 4 and 16, neither Deem nor Carmo discloses the use of a light to assess the positioning of the cutting element relative to the ligament. Eager discloses a carpal tunnel treatment method which include the step of using light to assess the position of the cutting element relative to the ligament (col. 3 lines 7-21). Therefore, before the filing date of the invention, it would have been obvious to modify the method of Deem-Carmo with the step of using light to ensure the device is correctly positioned as taught by Eager to produce the predictable result of a safe and effective procedure. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Carmo, Eager, further in view of Menon (US 5,273,024).
Regarding claims 5 and 17, the method of Deem-Carmo-Eager as discussed above does not specifically disclose the step of using the light to ensure the ligament has been cut in a desired manner. However, confirming that a procedure has been successfully completed before withdrawing a medical device from a patient is common in the art, as . 

 Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2010/0125266) in view of Carmo (US 2013/0144318) and McCormack (US 2011/0306996).
Regarding claims 7-9 and 12, Deem discloses a method for treating carpal tunnel syndrome including positioning a device with a cutting element (32, fig. 3B) along a transverse carpal ligament (34), expanding a balloon (36) on the device outward to tension the transverse carpal ligament across the cutting element ([0050], “the ligament which is held under tension by the inflated balloon”) and activing the cutting element to .

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deem, Carmo and McCormack, further in view of Eager (US 5,908,433).
Regarding claim 10, neither Deem, Carmo nor McCormak discloses the use of a light to assess the positioning of the cutting element relative to the ligament. Eager discloses a carpal tunnel treatment method which include the step of using light to assess the position of the cutting element relative to the ligament (col. 3 lines 7-21). Therefore, before the filing date of the invention, it would have been obvious to modify the method of Deem-Carmo-McCormack with the step of using light to ensure the device is correctly positioned as taught by Eager to produce the predictable result of a safe and effective procedure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deem, Carmo, McCormack and Eager, further in view of Menon (US 5,273,024).
Regarding claim 11, the method of Deem-Carmo-McCormack-Eager as discussed above does not specifically disclose the step of using the light to ensure the ligament has . 

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Applicant has amended and argued about the rejection of claim 1 in view of Deem and Carmo. Applicant argues that the amendment defines around the rejection because Carmo does not have an expandable member and modifying the balloon of Deem to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For example, simply because Carmo has a cannulated finger-like prong does not mean that feature must be incorporated into the device of Deem where it is not necessary for the function being relied upon for the combination. Needles and guidewires are extremely common in the art and using them without a cannulated finger-like prong is the norm. Further, balloons with guidewire lumens are so common (see Conclusion below for examples) that their construction is understood to be within the level of ordinary skill in the art. Finally, the argument appears to take the position that the claim require a lumen distinct from the lumen naturally defined by the balloon itself, but the claim does not require this. All balloons by definition have a cavity/lumen/opening/space extending therethrough.
Applicant further argues that it would not be obvious to modify Deem by Carmo because of the steps disclosed by Carmo related to the finger-like prong. But as discussed above the test for obviousness is not whether the entire set of structures or steps from two references can be squished together to result in the claimed invention. Further, using a guidewire is very common in the art generally. A person of ordinary skill in the art would recognize that the needle and guidewire of Carmo could be used to positon the balloon of Deem without resorting to every step disclosed by Carmo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding balloons with distinct guidewire lumens, see for example 16 in figure 4 of US 5,700,243 and 16 in figures 1 and 2 of US 5,904,679. Regarding a method of treating cutting the carpal tunnel that involves the step of inserting a substantially straight needle within the carpal tunnel, extending a guidewire through the needle, and extending a cutter along the guidewire, see figures 8-11 of US 5,769,865.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794